 

Exhibit 10.2

 

PULMATRIX, INC.

 

September 25, 2020

 

Todd Bazemore

 

RE: Offer to Join the Board of Directors

 

Dear Mr. Bazemore,

 

On behalf of Pulmatrix, Inc. (the “Company”), in recognition of our belief that
your skills, expertise and knowledge will prove helpful to the Company’s
progress, I am pleased to extend to you an offer to join the Company’s Board of
Directors (the “Board”), effective as of October 1, 2020 (the “Commencement
Date”), to serve as a Class I director for a term expiring at the next annual
meeting of the Company’s stockholders at which the term of the Class I directors
expires, or until your successor shall be duly appointed and qualified or your
earlier death, resignation or removal. Upon your acceptance of this offer, you
will also be invited to join the Nomination and Corporate Governance Committee
of the Board.

 

Pursuant to the Company’s director compensation policy and as consideration for
your services to the Company as a director, the Company will provide you with
the following:

 

  (a) Expenses. The Company agrees to reimburse you for the reasonable
out-of-pocket expenses incurred by you in attending meetings of the Board and
any committee on which you serve. Reimbursements will be paid within a
reasonable time following receipt of reasonably detailed supporting
documentation relating to such expenses and in accordance with the Company’s
expense reimbursement policies and procedures as they may be in effect from time
to time.         (b) Cash Fees. The Company will pay you cash fees of $30,000
per year for your service as a director and your attendance at meetings of the
Board, payable in accordance with the Company’s standard director fee payment
practices. The Company also agrees to pay you the following cash fees to the
extent you fill one or more of the following roles on the Board:

 

 

 

 

Position 

Annual Cash Compensation

($)

  Chair of the Audit Committee   15,000  Non-Chair Member of the Audit
Committee   7,000  Chair of the Nomination and Corporate Governance Committee 
 10,000  Non-Chair Member of the Nomination and Corporate Governance Committee 
 5,000  Chair of the Compensation Committee   7,000  Non-Chair Member of the
Compensation Committee   3,000 

 

(c) Option Grant. Following approval by the Company’s Board or the Compensation
Committee of the Board, as applicable, on the Commencement Date, you will be
issued a stock option pursuant to the Incentive Plan (defined below) to purchase
30,000 shares (the “Initial Option”) of the Company’s common stock, $0.0001 par
value per share (“Common Stock”), with (i) an exercise price equal to the fair
market value of a share of Common Stock on the date of grant, determined in
accordance with the terms of the Incentive Plan; (ii) a term of ten years and
(iii) one-fourth of the Initial Option vesting on the first anniversary of the
date of grant (the “First Vesting Date”) and an additional 2.083% of the Initial
Option vesting on the last day of each of the 36 months that follow the First
Vesting Date, in each case provided that you are providing services to the
Company through the applicable vesting date. The Initial Option shall be subject
to such further terms and conditions as are specified in the Pulmatrix, Inc.
2013 Employee, Director and Consultant Equity Incentive Plan (or any other
applicable equity incentive plan that may be adopted in the future (the
“Incentive Plan”)) and one or more non-qualified stock option agreements to be
executed by you and the Company.

 

In accepting this offer, you are representing to the Company (i) that you will
devote adequate time and effort to perform your duties in a manner consistent
with prevailing professional standards, (ii) that you do not know of any
conflict which would restrict your ability to consult with the Company or serve
on the Board, and (iii) that you will not provide the Company with any
documents, records, or other confidential information belonging to other
parties. You further represent that during the term of your service on the
Board, you will not engage in any activity that competes with or creates an
actual conflict of interest with the Company, and that you will notify the Board
before engaging in any activity that creates a potential conflict of interest
with the Company.

 

As a condition of your service on the Board and in accordance with your
fiduciary duty to the Company, you agree to hold in strict confidence and trust,
and not to use or disclose, any confidential information you receive or learn in
connection with your service on the Board. In the event your service on the
Board is terminated for any reason, you agree to return to the Company any
materials received by you in the course of your service relating to the Company
or the Board.

 

 

 

 

Your service on the Board is entirely “at will” for both you and the Company. As
a result, you are free to terminate your role as a Board member at any time, for
any reason. Similarly, you may be removed by the Company as a Board member at
any time, with or without cause, subject only to compliance with applicable law
and the Company’s governing documents. Nothing in this letter creates any offer
of employment or employment relationship between you and the Company.

 

If the foregoing terms are agreeable, please indicate your acceptance by signing
this letter in the space provided below and returning this letter to the
Company. We look forward to your serving as a member of the Board.

 

  Sincerely,       Pulmatrix, Inc.         By: /s/ Michael J. Higgins   Name: 
Michael J. Higgins   Title: Chairman of the Board       Agreed and Accepted:    
      /s/ Todd Bazemore     Todd Bazemore           Date: September 27, 2020    

 

 

 